Van Wyck, Ch. J.
The appellant’s counsel, by his brief and argument, concedes that the evidence was sufficient to justify the • submission of the base to the jury in the absence of a motion by him at the close of the case to direct a verdict for defendant. • The plaintiff was the widow of a member of defendant’s benevo- - lent association, and . sued to recover the $500 to which such widow was entitled upon the death of such married member: *611The only real dispute made by defendant was that the deceased had been dropped from the roll of membership for nonpayment of dues and death assessments, and, as to this, conceded that they had not given the notice of such action, which, was required by the constitution and by-laws, ■ but endeavored to supply proof of a waiver by deceased of such required notice by having.its secretary give oral evidence to admissions made by deceased to him, nor did it produce its minute or other books, showing entries of their official action at the meeting at which this secretary said the deceased was expelled. Much of this evidence would certainly have been excluded if duly objected to by plaintiff. The jury’s verdict, under the proofs as made by defendant, is not against the weight of evidence and should not be disturbed. Judgment and order affirmed, with costs.
O’Dwyee, J., concurs.
Judgment and- order affirmed, with costs.